                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF WISCONSIN


In the matters of:

         KPH Construction, Corp.,                              Case No. 19-20939
         KPH Environmental, Corp.,                             Case No. 19-20940
         KPH Construction Services, LLC,                       Case No. 19-20942
         Triple H Holdings, LLC, and                           Case No. 19-20945
         Keith P. Harenda,                                     Case No. 19-20944
                                                               Chapter 11 Proceedings
                                                               (Motion for Joint Administration Pending)

                                    Debtors.


       ORDER GRANTING DEBTORS’ MOTION FOR JOINT ADMINISTRATION


         This matter came before the Court on the above-captioned Debtors’ motions for entry of

an order pursuant to Fed. R. Bankr. P. 1015(b) for joint administration of the Debtors’ cases (the

“Motion”).
Jerome R. Kerkman                       Rebecca DeMarb
Evan P. Schmit                          DeMarb Brophy LLC
Kerkman & Dunn                          East Washington Avenue & Capitol Square
839 N. Jefferson St., Suite 400         P.O. Box 631
Milwaukee, WI 53202-3744                Madison, WI 53701
Phone: 414.277.8200                     Phone: 608.310.5500
Facsimile: 414.277.0100                 Facsimile: 608.310.5525
Email: jkerkman@kerkmandunn.com         Email: rdemarb@demarb-brophy.com



                  Case 19-20944-beh            Doc 5       Filed 02/06/19         Page 1 of 3
        Having reviewed the Motion; the Court having determined that the relief requested in the

Motion is in the best interests of the Debtors, their estates, their creditors, and other parties-in-

interest; and it appearing that notice of the Motion was sufficient under the circumstances and

that no other or further notice need be given; and upon the record herein; and good and sufficient

cause appearing therefore,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted.

        2.      The above-captioned chapter 11 cases shall be jointly administered by the Court

for procedural purposes only.

        3.      Joint administration shall apply to each of the Debtors’ presently filed chapter 11

cases and pleadings, and such pleadings shall bear the following joint administration caption:

In the matters of

                        KPH Construction, Corp., et al.,1       Case No. 19-xxxxx-xxx
                                                                Chapter 11 Proceedings
                                                                (Jointly Administered)

        With the footnote to list the other Debtors in the order of filing with their respective case

numbers, such as “KPH Environmental, Corp., Case No. 19-xxxxx, KPH Construction Services,

LLC, Case No. 19-xxxxxx, Triple H. Holdings, LLC, Case No. 19-xxxxx and Keith Harenda,

Case No. 19-xxxxx.”

        4.      All pleadings and papers filed in these cases shall be captioned as in the preceding

paragraph and filed in the lead case of KPH Construction, Corp. (the “Lead Case”) only, except

that proofs of claim shall be filed in the individual case to which they apply.

        5.      The Clerk is directed to make a docket entry in each of the jointly administered

cases which reads substantially as follows:


                                                   2


                Case 19-20944-beh          Doc 5       Filed 02/06/19     Page 2 of 3
       An order has been entered in this case consolidating the cases of KPH
       Construction, Corp., KPH Environmental, Corp., Case No. xx-xxxxx, KPH
       Construction Services, LLC, Case No. xx-xxxxxx, Triple H Holdings, LLC, Case
       No. xx-xxxxx and Keith Harenda, Case No. xx-xxxx for procedural purposes, and
       providing for its joint administration under the docket for KPH Construction,
       Corp., Case No. 19-xxxxx, in accordance with the terms of the order.

       6.      A separate claims register shall be maintained for each case. A creditor filing a

proof of claim against any Debtor shall file the proof of claim in the particular Debtor’s

bankruptcy case. All other pleadings shall be filed in the Lead Case, and the Lead Case docket

should be consulted for all future matters affecting these cases.

       7.      This Order shall be docketed in each of the Debtors’ cases informing creditors of

the joint administration of the chapter 11 cases.

                                             #####




                                                    3


               Case 19-20944-beh         Doc 5          Filed 02/06/19   Page 3 of 3
